HEANEY, Circuit Judge,
concurring.
I concur in the result but would make it clear in the opinion that the State of Iowa can require that it be given notice of proposed pipeline construction before that construction begins.
Pipeline safety is essential. It cannot be ensured unless pipelines are inspected during construction. It is in the construction phase that most mistakes that lead to serious or fatal accidents occur.
Neither the Natural Gas Act nor the Natural Gas Pipeline Safety Act gives the Federal Energy Regulatory Commission expressed or implied authority to delegate the vital task of pipeline inspection to the builders or suppliers of a natural gas line. The regulation permitting this self-inspection is, in my view, contrary to congressional intent and must fall.
In any event, the federal agencies have seen fit to delegate the responsibility for pipeline inspections to the State of Iowa. Iowa cannot fulfill its inspection duties unless it is notified in advance that construction is about to take place. Under these circumstances, it would be entirely proper for the State to require the builders of the pipeline to give a simple notice to the State before they proceed with construction so that the State will have an adequate opportunity to inspect. (See District Court Opinion, p. 7). It is only because Iowa requires an elaborate and detailed permit procedure that I agree with the District Court and the majority that its requirements cannot stand in this case.
It follows that I find myself in disagreement with majority in two respects: (1) I believe that a state can enforce a simple notice requirement, and (2) I believe that the Secretary’s regulations, 49 C.F.R. §§ 192.13, .305, .307, .501-17 (1986), permitting self regulation in the safety inspection *475process are inconsistent with the NGA and the NGPSA. While the majority’s statements to the contrary are unnecessary to the opinion and thus dicta, I feel, nonetheless, compelled to state my disagreement with them.
AFFIRMED.